Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, and 15-20 of U.S. Patent No. 11,106,509 (hereinafter Sharma), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Regarding claim 1,
Claim 1 of Instant application
Claim 1 of Sharma
A system comprising: 
a production cluster configured to execute a workload, wherein jobs associated with the executed workload are allocated according to a first configuration; 
a cluster monitor implemented by a first processor, the first processor configured to: extract production cluster information comprising a record of the computing resources and a record of the jobs associated with the workload; 
monitor configuration information during execution of the workload, the configuration information corresponding to the allocation of the jobs of the workload amongst the computing resources; and 
transmit the production cluster information and configuration information to a cluster tuner; 
the cluster tuner coupled to the cluster monitor and a test cluster, wherein the cluster tuner is implemented by a second processor, the second processor configured to: 
receive the production cluster information and configuration information; 
determine, based at least in part on the received production cluster information and configuration information, a first recommended configuration for the production cluster; 
cause the test cluster to execute a simulated workload according to the first recommended configuration; 
determine changes in resource consumption caused by execution of the simulated workload after executing the simulated workload according to the first recommended configuration, wherein the simulated workload is generated based on a time at which the workload is executed on the production cluster and a type of jobs included in the workload; and 
in response to determining that the first recommended configuration resulted in a decrease in resource consumption, transmit instructions configured to cause the production cluster to operate according to the first recommended configuration.
A system comprising: 
a production cluster comprising a first plurality of nodes, the production cluster configured to execute a workload, wherein jobs associated with the executed workload are allocated, according to a first configuration, across the first plurality of nodes; 
a cluster monitor implemented by a first processor, the first processor configured to: extract production cluster information comprising a record of the computing resources associated with the first plurality of nodes of the production cluster and a record of the jobs associated with the workload; 
monitor configuration information during execution of the workload, the configuration information corresponding to the allocation of the jobs of the workload amongst the computing resources associated with the first plurality of nodes of the production cluster; and 
transmit the production cluster information and configuration information to a cluster tuner; 
the cluster tuner coupled to the cluster monitor and a test cluster, the test cluster comprising a second plurality of nodes that is less than the first plurality of nodes of the production cluster, wherein the cluster tuner is implemented by a second processor, the second processor configured to: 
receive the production cluster information and configuration information; 
determine, based at least in part on the received production cluster information and configuration information, a first recommended configuration for the production cluster; 
cause the test cluster to execute a simulated workload according to the first recommended configuration, the simulated workload reflecting a scaled-down version of the workload of the production cluster; 
determine changes in resource consumption caused by execution of the simulated workload after executing the simulated workload according to the first recommended configuration, wherein the simulated workload is generated based on a time at which the workload is executed on the production cluster and a type of jobs included in the workload; and 
in response to determining that the first recommended configuration resulted in a decrease in resource consumption, transmit instructions configured to cause the production cluster to operate according to the first recommended configuration.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Sharma by eliminating the elements and their functions of the claims as set forth above.
Claims 2-6, 8-11, and 13-17 of instant application is similar with claims 2-5, 7-12, and 16-20 of Sharma.
Claims 7 and 12 of instant application are rejected on the ground of nonstatutory double patenting over claims 8 and 15 of Sharma based on the similar reasons above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Li et al. (US 2017/0039236) discloses “resources of the test cluster 472 may be used for executing test runs of jobs. Statistics collected from the test runs of a job executed on the test cluster 472 may be stored in the job database 404 in association with the job” (¶ [0069]), “the offline tuning component 402 may receive a job, or retrieve a job from the job database 404, perform test runs of the job, and determine, using the job profiler 410, attributes and statistics for the job based on the test runs” (¶ [0072]), “the tuning advisor 412 of the offline tuning component 402, during or after execution of a job, selects parameters for reconfiguring the job ... The reconfigured job may run more efficiently than the previous execution of the job” (¶ [0073]), “a number of VMs/containers may be determined based on a service level agreement (SLA) or client-specified job completion time)”, “when a job is executed in a test environment or production environment (i.e., on the test cluster 472 or production cluster 474, respectively), statistics regarding job and cluster resource utilization may be monitored” (¶ [0093]), “The determined VMs/containers may then be instantiated within a production environment, such as the production cluster 474” (¶ [0094]).
Babu et al. (US 2013/0254196) discloses “the job configuration recommender can be used to address the problem by making what-if calls with settings of the configuration parameters selected through an enumeration and search over the space S” (¶ [0058]) and “In many companies, developers use a small test cluster for testing and debugging MapReduce programs over small (representative) datasets before running the programs, possibly multiple times, on the production cluster. Again, the user can modify the cluster setup in order to determine in advance how the jobs will behave on the production cluster” (¶ [0123]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832. The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/29/2022